Citation Nr: 0500344	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  04-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from March 1942 to 
July 1946 and from August 1950 to May 1953.  He died in 
February 2002.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in relevant part, denied service 
connection for the cause of the veteran's death; and a 
January 2003 rating decision that denied entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318.  

In the October 2002 rating decision, the RO also denied 
entitlement to accrued benefits.  The appellant did not 
appeal this aspect of the decision and the issue has not been 
certified to the Board for appellate review.  Therefore, the 
issue is not currently before the Board and will not be 
addressed in this decision.  

The Board notes that in the October 2002 rating decision, the 
RO deferred consideration of the issue of entitlement to 
basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35.  However, the issue was also not 
addressed in the subsequent January 2003 rating decision.  
The Board finds that the issue is not currently before it and 
the matter will not be addressed in this decision.  The issue 
is referred to the RO for appropriate action.  

A motion to advance this case on the Board's docket, which 
was received by the Board on December 9, 2004, was granted by 
the Board on December 15, 2004, for good cause shown.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to inform and assist have been met.

2.  The veteran's death certificate reflects that he died in 
February 2002, the immediate cause of death was lobar 
pneumonia; another significant condition was arteriosclerotic 
heart disease.  

3.  During the veteran's lifetime, service-connection was 
established for residuals of a brain concussion, manifested 
by anxiety reaction and depressive reaction, rated 50 percent 
disabling; an anal fistula scar, rated 10 percent disabling; 
residuals of a brain concussion, manifested by post-traumatic 
headaches, rated noncompensable; and residuals of hepatitis, 
rated noncompensable.  His combined disability rating was 60 
percent.  

4.  Competent clinical evidence of record establishes that 
the veteran's Parkinson's disease was causally related to the 
service-connected brain concussion residuals.  

5.  The veteran's Parkinson's disease rendered him less 
capable of recovering from the fatal pneumonia.  

6.  A service-connected disability contributed materially to 
cause the veteran's death.  

7.  The appellant's claim for dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1318 is moot.  




CONCLUSIONS OF LAW

1.  The veteran's death was incurred as a result of his 
service-connected residuals of a concussion.  38 U.S.C.A. 
§§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310, 3.312 (2004).  

2.  The claim for entitlement to dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1318 is dismissed.  
38 U.S.C.A. § 1318 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in April 2002 apprised the appellant of 
the information and evidence necessary to substantiate her 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that she is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  She was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the appellant, as required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated in October 2002 
and VCAA notice was provided in April 2002.  Hence, there has 
been no Pelegrini violation.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  
As discussed above, the Board has found that the appellant 
was provided every opportunity to identify and submit 
evidence in support of her claim.  In this case, because each 
of the four content requirements of a VCAA notice.  Hence, 
VA's duty to notify has been met.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, his service records, 
private medical statements, and VA treatment reports.  The 
appellant has not identified any pertinent evidence that has 
not been obtained that is necessary to the adjudication of 
this claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  As such, the Board finds the VA's duty to assist in 
this case has been met.  

II.  Service Connection for Cause of Death

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  If 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) 
(2004).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2004).  For a service-connected disability to be 
a contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (2004).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(2)(3) (2004).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the appellant's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records indicate that the veteran was 
involved in a plane crash in December 1950.  He was knocked 
unconscious and remained in a coma for two weeks.  After he 
regained consciousness, he was transferred to the United 
States and remained hospitalized for several months.  The 
assessment was severe concussion.  Service personnel records 
show that his awards and citations include a Purple Heart, a 
Distinguished Flying Cross, four Air Medals, and a Korean 
Service Medal.  

The veteran died in February 2002.  The certificate of death 
listed the immediate cause of death as lobar pneumonia.  
Another significant condition that contributed to death was 
arteriosclerotic heart disease.  

At the time of his death, the veteran had established service 
connection for residuals of a brain concussion, manifested by 
anxiety reaction and depressive reaction, rated 50 percent 
disabling; an anal fistula scar, rated 10 percent disabling; 
residuals of a brain concussion, manifested by post-traumatic 
headaches, rated noncompensable; and residuals of hepatitis, 
rated noncompensable.  His combined disability rating was 60 
percent.  

A VA electroencephalogram (EEG) performed in July 1954 was 
found to be moderately abnormal as a result of 
hyperventilation.  

At a VA neuropsychiatric examination in February 1955, it was 
noted that an EEG showed some borderline left temporal 
irregularities during hyperventilation which were assumed to 
be due to the brain trauma he sustained in the plane crash in 
1950.  His current symptomatology was that of an anxiety 
state.  However, the physician noted that other 
symptomatology may develop in the future.  

Upon VA examination in December 1975, it was noted that the 
veteran's hands were shaking.  

Upon VA examination in June 1996, the veteran was observed to 
be shaky throughout the interview.  The shaking would subside 
temporarily at times but then resume.  The diagnosis was 
residuals of concussion with history of unconsciousness and 
amnesia about the episode, with clear-cut chronic anxiety and 
depression with mild organic brain syndrome, trouble 
concentrating, and mild recent memory loss.  

In a January 2002 letter, the veteran's treating physician, 
M.C.S., M.D. (Dr. S.), stated that the veteran was in 
declining health and suffered from the following:  coronary 
artery disease with status post bypass graft; hypertension; 
osteoarthritis; lumbar disc disease; spinal stenosis; 
neurogenic bladder; hiatal hernia; hyperactive airway 
disease; peripheral vascular disease; abdominal aortic 
aneurysm; macular degeneration; benign prostatic hypertrophy; 
Parkinson's disease; and history of brain stem stroke.  He 
noted that the veteran's mental status was also declining 
with depression and significant dementia with affective 
features.  

In an October 2003 letter, Dr. S. stated that the veteran's 
disabilities included Parkinson's disease; spinal stenosis; 
history of brain stem stroke; dementia with affective 
features; depression; coronary artery disease, status post 
bypass graft; hypertension; osteoarthritis; lumbar disc 
disease; neurogenic bladder; hiatal hernia; hyperactive 
airway disease; peripheral vascular disease; abdominal aortic 
aneurysm; and macular degeneration.  Dr. S. noted that the 
veteran had been injured in a plane crash during the Korean 
Conflict.  He suffered a head injury and was comatose for 15 
days.  He noted that studies have shown that severe head 
trauma was associated with later onset Parkinson's disease.  
As a result of his disabilities, the veteran resided in an 
extended care facility.  His Parkinson's disease placed him 
at very high risk for pneumonia and his debilitation from 
this disease contributed to his death because he was unable 
to recover from the pneumonia.  

In support of this statement, Dr. S. submitted a research 
abstract from the National Parkinson Foundation, that 
investigated the association of Parkinson's disease with head 
trauma.  The study concluded that there was an association 
between head trauma and the later development of Parkinson's 
disease.  Additionally, it was noted that the association was 
restricted to more severe cases; and traumas severe enough to 
require hospitalization had a stronger although not 
significant association with Parkinson's disease.  

The abstract noted that dementia pugilistica, a 
neurodegenerative condition associated with boxing and caused 
by repeated head trauma, manifested with varying degrees of 
Parkinson, ataxia, spasticity, dysarthria, and mental status 
changes.  The severity of the syndrome correlated with the 
length of the boxing career and the number of bouts.  
Dementia pugilistica represented a model linking trauma to a 
neurodegenerative disease.  There were three possible 
mechanisms to explain the association between a single head 
trauma and the later development of Parkinson's disease.  

First, an isolated head trauma may lower the total number of 
nigral neurons, predisposing to the later development of 
Parkinson's disease.  Second, an isolated head trauma may 
disrupt the blood-brain barrier, allowing the introduction of 
a systemic agent into the central nervous system that 
triggers neurodegeneration.  Third, an isolated head trauma 
may trigger an unrecognized acute-phase reactant that 
triggers the cascade of neurodegeneration.  

Based on the evidence, the Board concludes that, competent 
evidence of record, establishes that the veteran's 
Parkinson's disease was related to his service-connected 
residuals of a brain concussion.  Dr S. provided solid 
research evidence to support his opinion and the Board has 
found that opinion to be highly probative to the case at 
hand.  In the early years after the plane crash, it was noted 
that the veteran may suffer from additional symptomatology 
over the years.  The research abstract certainly provides 
additional details as to the possibility that Parkinson's 
disease may develop.  The veteran's head trauma was clearly 
found to be severe.  He was unconscious for a period of at 
least two weeks, and he remained hospitalized many months 
after he regained consciousness.  In his later years, he 
developed significant dementia.  

The veteran's death certificate lists the immediate cause of 
death as lobar pneumonia.  The Board acknowledges that the 
veteran's service-connected disability affected a vital organ 
- his brain, and the residuals of his brain injury were 
progressive and debilitating nature.  In view of the 
foregoing, and with consideration of 38 C.F.R. 
§ 3.312(c)(2)(3), the Board finds that clinical evidence of 
record establishes that the veteran's residuals of a brain 
concussion caused or contributed to cause his Parkinson's 
disease; and his Parkinson's disease made him less capable of 
recovering from the fatal pneumonia.  Accordingly, service 
connection for the cause of the veteran's death is warranted.  

III.  Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318

Dependency and indemnity compensation benefits are also 
payable under certain circumstances if the veteran was in 
receipt of or entitled to receive compensation at the time of 
death for a service-connected disability which had been 
totally disabling for a specified period of time.  
38 U.S.C.A. § 1318 (West 2002).  However, as discussed above, 
the Board has granted service connection for the cause of the 
veteran's death, which is one of the bases for establishing 
entitlement to dependency and indemnity compensation 
benefits.  Therefore, the issue of entitlement to dependency 
and indemnity compensation benefits under 38 U.S.C.A. § 1318 
is moot, and this aspect of the appellant's claim is 
dismissed.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  

The claim for dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318 is dismissed.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


